DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an intubation chamber, classified in A61B 90/40.
II. Claims 15-20, drawn to a method to intubate a person, classified in A61M 16/0465.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to perform a dental procedure or an oral surgery. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention. 
During a telephone conversation with Gregg Peacock on 12/01/2022 a provisional election was made with traverse to prosecute the invention of the intubation chamber, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “further comprising at least one of sealable arm ports, sealable access ports, and a sealable opening that includes a curtain”. It is unclear if these are in addition to the at least one arm port and at least one access port recited in claim 1 or if applicant is referring to the same ports.
Claim 14 recites “the sensor” but depends from claim 13 which recites “at least one sensor”. Therefore it is unclear if applicant is referring to the at least oen sensor and if so, which of the at least one sensors. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poenisch et al. (US 2016/0113829 A1)
Regarding claim 1, Poenisch discloses: An intubation chamber (figure 1) comprising: 
a vertical member (see figure below where A arm ports are located) comprising at least one arm port (A); 
an enclosure member (where B, C, D are located on left and right walls; see figure below) comprising at least one access port (I; [0021]); and 
a transparent (plexi-glass [0006]; [0010]) angled member (top surface is angled both at the 4 corners, and further is also angled relative to the other side panels) coupled to the vertical member and the enclosure member (see figure 1 below), said at least one arm port to allow access to intubate a patient [0005].  

    PNG
    media_image1.png
    615
    849
    media_image1.png
    Greyscale


Regarding claim 2, Poenisch further discloses wherein the vertical member and the enclosure member are transparent (plexi-glass [0006]; [0010]).  

Regarding claim 3, Poenisch further discloses further comprising at least one of sealable arm ports (A, B, C, D), sealable access ports, and a sealable opening that includes a curtain.  

Regarding claim 10, Poenisch further discloses wherein at least one of the vertical member, the enclosure member and the transparent angled member are comprised of at least one of polymethyl methacrylate, plastic, and polycarbonate [0006].  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poenisch et al. (US 2016/0136024 A1)
Regarding claim 1, Poenisch discloses: An intubation chamber (figure 1) comprising: 
a vertical member (wall where A arm ports are located) comprising at least one arm port (A); 
an enclosure member (wall where B, C, D are located on left and right walls) comprising at least one access port (I; [0057]); and 
a transparent angled member (top surface is angled both at the 4 corners, and further is also angled relative to the other side panels) (plexi-glass [0006]; [0010]) coupled to the vertical member and the enclosure member (see figure 1), said at least one arm port to allow access to intubate a patient [0012].  

Claim(s) 1, 6, 7, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 5,620,407 A)
Regarding claim 1, Chang discloses: An intubation chamber (figure 1) comprising: 
a vertical member (vertical wall shown in figure 3) comprising at least one arm port (58H); 
an enclosure member (34, wall 36, top left angled wall 46 and top right angled wall…see claim 8 below for figure) comprising at least one access port (port covered by 58T, 58G); and 
a transparent (col. 5, lines 50-51) angled member (see figure 2, wall where 52 and 66 are located; alternatively see figure 2 58G and 58T as they have 4 angled corners as shown in figure 2) coupled to the vertical member and the enclosure member (see figure 1), said at least one arm port to allow access to intubate a patient (58H is adjacent the head). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 6, Chang further discloses wherein the transparent angled member (as set forth above) comprises at least one of a convex lens (magnifying lens 64; figure 2) and a Fresnel lens.  

Regarding claim 7, Chang further discloses wherein the transparent angled member (58G 58T) is coupled to at least one of the vertical member or the enclosure member (34) using a hinge (60) or a snap on coupler, a hook slot coupler, and a press fit.  

Regarding claim 8, Chang further discloses wherein the enclosure member further comprises a back member (wall 36 shown in figure 4), an upper member (right side wall 34), a left side wall (top left angled wall 46; see figure below) and a right side wall (top right angled wall; see figure below), wherein each of the side walls are at an angle that is less than 90 degrees to a base of the intubation chamber (each of the side walls form an angle with the plane the base of the intubation chamber is in that is less than 90 degrees).  

    PNG
    media_image2.png
    341
    404
    media_image2.png
    Greyscale


Regarding claim 11, Chang further discloses wherein the transparent angled member (wall where 52 and 66 are located) forms an angle Theta with an upper member of the enclosure member (angled wall 46 at top or alternatively top portion of 34), wherein said angle Theta has a range of between 5 degrees and 85 degrees (see annotated figure 3 above).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poenisch et al. (US 2016/0136024 A1) in view of O’Connor et al. (US 2002/0045796 A1).
Regarding claim 4, Poenisch further discloses the intubation chamber maintaining a negative pressure [0035] [0040], but does not explicitly state this is accomplished via a nozzle to connect to a suction pump. 
However, O’Connor discloses a chamber for surgery (abstract) and thus is analogous art wherein the chamber comprises a means for removing air (vacuum hose as per [0048]) where this is accomplished via a nozzle (airlock evacuation nozzle as per [0048] connected to a suction pump (vacuum via vacuum hose as per [0048]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Poenisch to include a nozzle connected to a suction pump as taught by O’Connor for the benefit of having a means of removing air [0048].

Regarding claim 5, Poenisch further discloses an alarm to sound in response to the negative pressure falling below a predetermined level [0040].  

Regarding claim 9 Poenisch discloses arm ports (A) but does not explicitly state wherein at least one of the at least one arm port and the at least one access port is an iris port.  
However, O’Connor discloses a chamber for surgery (abstract) and thus is analogous art wherein the chamber comprises arm ports (110) that are iris ports [0033].
Thus it would have been obvious to one having ordinary skill in the art wherein Poenisch’s as least one arm port is an iris port as taught by O’Connor for the benefit allowing the ports to have multifunctionality as discussed in [0033].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5,620,407 A) in view of Patel et al. (WO 2014/145032 A1)
Regarding claim 12, Chang discloses the claimed invention of claim 1 as set forth above. Chang further discloses an opening around the torso of a patient (figure 6, col. 6, lines 38-42) but does not explicitly disclose a seal at the opening to seal the intubation chamber against the torso of a patient. 
	However, Patel teaches that it is known to create a seal at the opening to seal the intubation chamber against the body part of the patient [0023].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified Chang to include a seal at the opening to seal the intubation chamber against the torso of a patient as taught by Patel for the benefit of ensuring air does not enter or leave the enclosure at the opening [0023].

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poenisch et al. (US 2016/0136024 A1) in view of Biran et al. (WO 2020/061037 A1)
Regarding claims 13-14, Poenisch discloses the claimed invention of claim 1 as set forth above. Poenisch further discloses an alarm to sound in response to the negative pressure falling below a predetermined level [0040], but does not describe how pressure is detected and therefore does not disclose at least one sensor, wherein the sensor is a pressure sensor. 
	However, Biran discloses a portable surgical system (abstract) and thus is analogous art wherein the system comprises at least one sensor comprising a pressure sensor [0005] [0007]. 
	Thus it would have been obvious before the effective filing date of the claimed invention to have modified Poenisch to include at least one sensor comprising a pressure sensor in order to detect pressure as described in [0040] of Poenisch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785